Citation Nr: 1028269	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).    

2.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for diabetic neuropathy of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for diabetic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which granted 
service connection for PTSD, with a 50 percent evaluation; 
diabetes mellitus, with a 20 percent evaluation; and diabetic 
neuropathy of the left and right lower extremities, with separate 
10 percent evaluations.  All of the Veteran's disabilities were 
granted effective January 18, 2005.  The RO in Oakland, 
California, currently retains jurisdiction of the Veteran's claim 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks evaluations in excess of 50 percent for PTSD, 
in excess of 20 percent diabetes mellitus, and in excess of 10 
percent for diabetic neuropathy of the left and right lower 
extremities.  

38 C.F.R. § 3.655 (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to report 
for such examination, action shall be taken.  

The most recent VA examinations conducted to assess the severity 
of the Veteran's service connected disabilities were in March 
2005, which was over 5 years ago.  In his June 2006 From 9 
substantive appeal to the Board the Veteran noted that his home 
address was 3060 Laurelhurst Dr. in Rancho Cordova, California.  
A November 2008 letter from the RO notified the Veteran that he 
was scheduled for VA examinations in December 2008 to assess the 
severity of his service connected disabilities.  This 
notification letter was sent to 1290 Diamond Avenue, in 
Sacramento, California.  A December 2008 document of record notes 
that the Veteran failed to report to his diabetes mellitus, 
neurologic, and PTSD examinations.  A January 2009 supplemental 
statement of case (SSOC) is addressed to the Veteran at 3060 
Laurelhurst Dr. in Rancho Cordova, California.  The RO noted in a 
handwritten memorandum on the SSOC that the Veteran's best 
available address is at Doris Home Care, 4415 Coffee Lane, 
Sacramento, California.  A July 2008 letter to the Veteran 
indicates that his address is 2455 W. Capitol, W. Sacramento, 
California.  A document in sequentially later order in the claim 
file notes the Veteran's address is Doris Home Care, 4415 Coffee 
Lane, Sacramento, California.  Similarly a February 2009 letter 
to the Veteran is addressed to Doris Home Care, 4415 Coffee Lane, 
Sacramento, California.  

Whatever the Veteran's address was, or currently is, it is 
unlikely that it was or is the address to which the November 2008 
notification letter was sent.  The RO has not attempted to verify 
the Veteran's current address.  To ensure that VA has met its 
duty to assist the appellant in developing the evidence in 
support of his claim pursuant to 38 U.S.C.A. § 5103A, this case 
must be remanded to verify the Veteran's current address and to 
schedule him for new VA examinations to determine the current 
severity of his PTSD, diabetes mellitus, and diabetic neuropathy 
disabilities.  See 38 C.F.R. § 3.159 (c).  

Given the ambiguity surrounding the Veteran's address in November 
2008, the Board finds that for purposes of 38 C.F.R. § 3.655 (a) 
"good cause" has been shown for the Veteran's failure to report 
to his December 2008 VA examinations.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the 
Veteran's current mailing address.  Document 
all requests and negative responses.  

2.  Thereafter, schedule the Veteran for 
appropriate VA examinations to determine the 
current severity of: 1) PTSD, 2) diabetes 
mellitus, and 3) diabetic neuropathy 
disabilities.  All indicated tests and 
studies should be performed.

The claim folder must be made available to 
each examiner for review in conjunction with 
the examination.  A detailed rationale for 
any medical opinions must be provided.  

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be re-adjudicated.  If 
any of the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


